                                          Case 5:19-cv-03306-SVK Document 24 Filed 01/25/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAROLYNNE A. WINSTON,                              Case No. 19-cv-03306-SVK
                                   8                    Plaintiff,
                                                                                            ORDER ON PETITION FOR
                                   9              v.                                        ATTORNEY'S FEES PURSUANT TO
                                                                                            42 U.S.C. § 406(B)
                                  10     ANDREW M. SAUL,
                                                                                            Re: Dkt. No. 21
                                  11                    Defendant.

                                  12          This case began as an appeal by Plaintiff Carolynne Winston of a decision by Defendant,
Northern District of California
 United States District Court




                                  13   the Commissioner of Social Security, denying Plaintiff’s claim for disability benefits. After

                                  14   Plaintiff filed a motion for summary judgment, the parties stipulated to remand the case for further

                                  15   proceedings. Dkt. 14, 15. The Court granted the stipulation and entered judgment based on that

                                  16   stipulation and order. Dkt. 16, 17. Following entry of judgment, the Court awarded Plaintiff

                                  17   $6321.70 in attorney’s fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412

                                  18   (“EAJA”). Dkt. 20.

                                  19          On remand, Plaintiff was awarded past-due benefits of approximately $95,000.00, plus

                                  20   other benefits. See Dkt. 21-4; Dkt. 21-2 ¶¶ 4-5.

                                  21          Now before the Court is the petition of Plaintiff’s counsel, Katherine Siegfried

                                  22   (“Counsel”), who represented Plaintiff in both the judicial proceedings and in administrative

                                  23   proceedings on remand, for an award of attorney’s fees of $24,083.90. Dkt. 21. This application

                                  24   is made pursuant to 42 U.S.C. § 402(b) and the parties’ contingent fee agreement. Counsel’s

                                  25   petition includes a declaration from Plaintiff supporting Counsel’s request for attorney’s fees.

                                  26   Dkt. 21-2. The Government filed a response taking no position on the attorney’s fees petition.

                                  27   Dkt. 22.

                                  28          Having reviewed Counsel’s petition, the relevant law, and the case file, the Court finds that
                                              Case 5:19-cv-03306-SVK Document 24 Filed 01/25/21 Page 2 of 4




                                   1   the fees sought are reasonable, and therefore GRANTS the petition and awards Counsel

                                   2   $24,083.90 in attorney’s fees.

                                   3   I.       FACTUAL BACKGROUND

                                   4            On February 3, 2020, Plaintiff and Counsel entered into a Fee Agreement. Dkt. 21-3. The

                                   5   Fee Agreement contains an agreement by Plaintiff to pay Counsel “a fee of up to twenty-five

                                   6   percent (25%) of all past-due benefits awarded in my case out of past-due benefits, if we win

                                   7   my case.” Dkt. 21-3 at 1 (emphasis in original).

                                   8            The Social Security Administration withheld $24,083.90 of Plaintiff’s past-due benefits to

                                   9   ensure there were sufficient funds available to pay any attorney’s fees award. Dkt. 21-4 at 3; Dkt.

                                  10   21-1 ¶ 6. The withheld amount represents 25% of the past-due benefits. Dkt. 21-4 at 3; Dkt. 21-1

                                  11   ¶ 6.

                                  12            Counsel now requests that the Court award her $24,083.90 in fees. Dkt. 21. Counsel has
Northern District of California
 United States District Court




                                  13   submitted time records reflecting 30.6 hours of her time for work performed in connection with

                                  14   the district court proceedings. Dkt. 21-1 ¶ 10; Dkt. 21-5. Counsel also states that she spent an

                                  15   additional 13.6 hours representing Plaintiff in administrative proceedings. Dkt. 21-1 ¶ 11.

                                  16            The declaration submitted by Counsel states that if she is awarded Section 406(b) fees, she

                                  17   will reimburse Plaintiff the EAJA award of $6231.70. Dkt. 21-1 ¶ 12. In its response to

                                  18   Counsel’s petition for attorney’s fees, the Government discusses the fact that Plaintiff was

                                  19   awarded EAJA fees and states that “should the Court find that any amount of Counsel’s [current

                                  20   fees] request under § 406(b) is reasonable, it would award Counsel § 406(b) fees and order Counsel to

                                  21   refund to Plaintiff the March 11, 2020 … EAJA fees that Counsel previously accepted for work before

                                  22   this Court.” Dkt. 22 at 3.

                                  23   II.      LEGAL STANDARD

                                  24            Section 406(b) of the Social Security Act governs Counsel’s request for fees. Under that

                                  25   provision, “[w]henever a court renders a judgment favorable to a claimant under this subchapter

                                  26   who was represented before the court by an attorney, the court may determine and allow as part of

                                  27   its judgment a reasonable fee for such representation, not in excess of 25 percent of the total of the

                                  28   past-due benefits to which the claimant is entitled by reason of such judgment.” 42 U.S.C.
                                                                                          2
                                              Case 5:19-cv-03306-SVK Document 24 Filed 01/25/21 Page 3 of 4




                                   1   § 406(b)(1)(A). A court may award such a fee even if the award of past-due benefits resulted not

                                   2   from the court’s judgment, but from remand proceedings ordered by the court. McCullough v.

                                   3   Berryhill, No. 16-cv-00625-BLF, 2018 WL 6002324, at *1 (N.D. Cal. Nov. 15, 2018). The

                                   4   attorney’s fees awarded under Section 406(b) are paid by the claimant out of the past-due benefits

                                   5   awarded, not by the Government. Id.

                                   6            Attorneys specializing in Social Security cases “routinely enter into contingent-fee

                                   7   agreements specifying that the fee will be 25% of any past-due benefits recovered, thus providing

                                   8   the attorney the statutory maximum of fees of the representation is successful.” McCullough,

                                   9   2018 WL 6002324, at *1 (citing Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009)).

                                  10   III.     DISCUSSION

                                  11            As required by 42 U.S.C. § 406(b)(1)(A), the Court must determine whether Counsel’s

                                  12   request for fees of $24,083.90 is reasonable. In its notice of award, the Social Security
Northern District of California
 United States District Court




                                  13   Administration represented that this amount represented 25 percent of past-due benefits payable to

                                  14   Plaintiff. Dkt. 21-4 at 3. Plaintiff agrees that this amount is “what we agreed to at the start of my

                                  15   case.” Dkt. 21-2 ¶ 6.

                                  16            Nothing in the record suggests that Counsel’s performance was substandard or that

                                  17   Counsel delayed proceedings in an effort to increase the amount of fees awarded. After Counsel

                                  18   filed a summary judgment motion, she obtained the Commissioner’s stipulation to remand the

                                  19   case. On remand, Plaintiff won a substantial award of past-due benefits and ongoing benefits.

                                  20   Thus, Counsel obtained a favorable result for Plaintiff in an efficient manner.

                                  21            The fee award of $24,083.90 for 44.2 hours of Counsel’s work in this district court case

                                  22   and on remand translates to an hourly rate of approximately $545. Courts in this circuit have

                                  23   awarded fees under Section 406(b) with effective hourly rates ranging between $1,000.00 and

                                  24   $1,500.00. See McCullough, 2018 WL 6002324, at *2 and cases cited therein. In this context, the

                                  25   fees sought by Counsel are reasonable.

                                  26            Accordingly, the Court concludes that Counsel’s request for $24,083.90 under Section

                                  27   406(b) is reasonable under the facts of this case. Counsel is required to reimburse Plaintiff for all

                                  28   EAJA fees received by Counsel.
                                                                                          3
                                             Case 5:19-cv-03306-SVK Document 24 Filed 01/25/21 Page 4 of 4




                                   1   IV.     CONCLUSION

                                   2           For the reasons discussed above, the Court ORDERS as follows:

                                   3                  (1)    Counsel’s motion for attorney’s fees under 42 U.S.C. §405(b) is

                                   4                         GRANTED in the amount of $24,083.90; and

                                   5                  (2)    Counsel must refund Plaintiff the sum of $6231.70 previously awarded as

                                   6                         EAJA fees.

                                   7           SO ORDERED.

                                   8   Dated: January 25, 2021

                                   9

                                  10
                                                                                                 SUSAN VAN KEULEN
                                  11                                                             United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      4
